             Case 1:20-mj-00129-EPG Document 139 Filed 12/17/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                        CASE NO. 1:20-MJ-00129-EPG

11                               Plaintiff,           GOVERNMENT MOTION TO DISMISS AND
                                                      PROPOSED ORDER
12                         v.

13   DAVID ZACHOCKI,

14                              Defendant.

15

16          The United States of America, by and through its undersigned counsel, hereby moves for

17 dismissal of the above-captioned matter as a result of the government’s knowledge that Mr. Zachocki is

18 now deceased.

19

20   Dated: December 16, 2020                           MCGREGOR W. SCOTT
                                                        United States Attorney
21
                                                   By: /s/ STEPHANIE M. STOKMAN
22                                                     STEPHANIE M. STOKMAN
                                                       Assistant United States Attorney
23

24                                               ORDER
25 IT IS SO ORDERED.

26
        Dated:    December 16, 2020
27                                                  UNITED STATES DISTRICT JUDGE

28



30
